


 

Exhibit 10.2

Bingham McCutchen

One State Street

Hartford, CT 06103-3178

860-240-2700

860-240-2800 Fax

bingham.com

 

 

Anthony J. Smits

Direct Phone:

(860) 240-2719

Direct Fax:

(860) 240-2545

anthony.smits@bingham.com

March 24, 2005

Via Email

Scotia Pacific Company LLC

125 Main Street, 2nd Floor

Scotia, CA 95565

Attention: Robert E. Manne, President & CEO

Re:

Scotia Pacific Company LLC (the "Company")

6.55% Series B Class A-1 Timber Collateralized Notes due 2028, 7.11% Series B
Class A-2 Timber Collateralized Notes due 2028 and 7.71% Series B Class A-3
Timber Collateralized Notes due 2028 (collectively, the "Timber Notes")

Dear Sir:

Bingham McCutchen LLP ("Bingham McCutchen" or "we", or "us") has been requested
by an informal committee (as constituted from time to time, the "Committee") of
certain unaffiliated investors who hold Timber Notes to represent the Committee
in connection with a possible financial restructuring of the Company. As of the
date hereof, members of the Committee have represented to us in good faith the
dollar amount of their individual holdings, which we are not authorized to
disclose on an individual basis. However, we are authorized to disclose the
aggregate holdings of the members of the Committee. Based on the representations
we have received, the Committee members hold, in the aggregate, approximately
50% of the outstanding principal amount of the Timber Notes not held by the
Company. The individual members of the Committee as of the date hereof (but not
their holdings) are set forth on Schedule A hereto. Bingham McCutchen agrees to
promptly advise the Company, as soon as Bingham McCutchen becomes aware, of any
change (i) in the aggregate holdings of the members of the Committee, or (ii) in
the members of the Committee.

 

The purpose of this letter (the "Fee Agreement") is: (i) to set forth the scope
of the engagement of Bingham McCutchen; (ii) to set forth the financial
arrangements between us and the Company governing our engagement, and

 



 


--------------------------------------------------------------------------------



 

(iii) to confirm the Company's acknowledgment of such financial arrangements.
The specific financial arrangements are as follows:

 

1.                 Scope of Engagement. Bingham McCutchen has been retained by
the Committee to act as counsel to the Committee in connection with the
Company's present financial situation and restructuring efforts (the
"Engagement"). We understand that, in accordance, with the terms hereof, the
Company agrees to pay Bingham McCutchen's reasonable fees, costs, and
disbursements incurred in rendering services in connection with the Engagement.
The Company expressly agrees and acknowledges that the Committee shall be the
exclusive client of Bingham McCutchen in connection with the Engagement, and
nothing herein shall be deemed to constitute a waiver of any and all applicable
privileges and rights of confidentiality as between Bingham McCutchen and the
Committee. This Fee Agreement is subject to the Company's and Bingham
McCutchen's continuing compliance with all of the terms of this Engagement.

 

2.                 Fees. Our billing practice is to charge for our services
based primarily on the amount of time devoted to a matter at the then-prevailing
hourly rates for the particular professionals involved. The current hourly
billing rates for attorneys and paralegals of Bingham McCutchen who may work on
this matter are as follows:

 

Partners/Counsel

$355 to $785

Associates

$200 to $510

Paralegals

$95 to $300

 

 

It is presently anticipated that Evan D. Flaschen, a partner of Bingham
McCutchen whose current hourly billing rate is $775, will lead this assignment,
together with assistance from partners Peter H. Carson whose current hourly
billing rate is $605, Edward L. Strohbehn, Jr., whose current hourly billing
rate is $525, and Anthony J. Smits whose current hourly billing rate is $600,
together with other attorneys and paralegals as appropriate.

 

Please note that hourly billing rates are reviewed and adjusted periodically by
Bingham McCutchen and new rates will be implemented immediately after they are
adopted and would apply to services rendered on and after the effective date of
the new rates.

 

3.                 Disbursements. The performance of legal services involves
costs and expenses that are either paid for directly or are reimbursed to us if
we pay these costs and expenses ourselves. We understand that the Company has
agreed to pay or reimburse (as the case may be) our reasonable out-of-pocket
costs and expenses. In the normal course of our work, we will bill the Company
for routine and smaller expense items, such as filing fees, computerized
research, overnight courier services, long distance telephone charges, copying
charges, fax charges, recording fees, court fees, and field expenses (e.g.,
airfare, mileage, meals,

 



 


--------------------------------------------------------------------------------



 

parking, lodging, etc.). In circumstances involving any extraordinary
expenditure involving outside vendors (e.g., depositions, travel expenses,
etc.), or extended field expenses, we may require that the Company advance those
sums to us before we expend them or we may require that the Company directly
reimburse the vendor.

 

4.                 Fee Reserve. As soon as reasonably practicable after the
signing of this letter, the Company shall pay to Bingham McCutchen a fee reserve
in the amount of $250,000 on account of amounts to be charged by us under this
arrangement. Any amounts past due shall be deducted from this fee reserve and
you shall insure that the fee reserve is replenished to its full amount as soon
as reasonably practicable thereafter. If the Company is not in compliance with
this letter, we may at any time apply the entire reserve against our fees and
expenses (whether or not yet billed, provided that we will promptly deliver a
statement that reconciles any application of the reserve against actual fees and
expenses). Any part of the reserve so applied will be promptly replenished by
the Company so that at all times the amount of the reserve shall be no less than
$250,000.

 

5.                 Periodic Statements and Payment Terms. Our practice is to
send a periodic statement for services rendered during the previous period and
disbursements incurred for a client's account during such period. Such periodic
statements will generally include descriptions of the work performed and time
associated with each task, however, such periodic statements may be redacted
from time to time to preserve applicable privileges and rights of
confidentiality. We will use our best efforts to bill the Company no less
frequently than monthly (and we may bill bi-weekly or weekly), but the failure
to send a monthly bill shall not affect the Company's obligations hereunder to
pay our fees and expenses. Each statement will be promptly payable upon receipt,
but in any event, not later than 14 days after receipt. Nothing contained in
such periodic statements, or in any communication between or among Bingham
McCutchen, the Committee or the Company, shall constitute a waiver of any
applicable privilege or right of confidentiality relating to the Engagement.

 

6.                 Retention of Financial Advisor. Bingham McCutchen intends to
retain a financial advisor for the purpose of assisting us in the Engagement. It
is expected that the Company will enter into a separate engagement agreement
with such financial advisor, which agreement will (i) define the scope of the
financial advisor's services as may reasonably be agreed, and (ii) provide that
the Company will reimburse such financial advisor directly for services rendered
and reasonable expenses incurred in connection with the Engagement.
Notwithstanding the foregoing, (i) the financial advisor will be retained solely
by Bingham McCutchen for the benefit of the Committee and there will be no
client relationship between the financial advisor and the Company, and (ii) the
Company's obligation to pay, or liability for, the fees, costs, and expenses of
the financial advisor shall be subject to and contingent upon the execution by
Bingham McCutchen, the

 



 


--------------------------------------------------------------------------------



 

Company, and such financial advisor of a mutually agreeable engagement
agreement.

 

7.                 Governing Law. This Fee Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York, without regard
to the conflict of law principles thereof.

 

If the Company has any questions regarding the provisions of this Fee Agreement,
we invite your inquiries. In the event that any matter relating to the Fee
Agreement, our periodic statements or the Engagement is in any way unclear or
appears unsatisfactory, we encourage and invite the Company's inquiry. This
Engagement is terminable at will by either party at any time. Please note that
although this Fee Agreement is dated March 24, 2005, the Company acknowledges
that it will pay the fees and expenses of Bingham McCutchen incurred prior to
such date reasonably incurred in connection with representing the Committee.

 

Upon the termination or other completion of this Fee Agreement, the Company
shall pay all of Bingham McCutchen's fees through such termination or completion
date. Upon the receipt of such final payment, Bingham McCutchen will promptly
return to the Company the unused amount of the fee reserve, if any.

 

The Company is respectfully requested to acknowledge its agreement to the
foregoing terms of this Fee Agreement by counter-executing a copy of this Fee
Agreement in the space provided below and returning the same as soon as possible
to the undersigned. The Company is also requested promptly to wire transfer to
us the $250,000 fee reserve described in paragraph 4, addressed as follows:

 

Wire to:

Sovereign Bank New England

90 State House Square, Hartford, CT 06103

ABA No.:

011-075-150

 

Acct. Name:

Bingham McCutchen

 

Credit Account No.:

502 000 13097

 

Reference:

3003100-313449 EDF



 



 


--------------------------------------------------------------------------------



 

 

 

Thank you.

 

BINGHAM McCUTCHEN LLP

 

 

By:  /s/Anthony J. Smits

Anthony J. Smits

 

 

ACKNOWLEDGED AND AGREED:

 

SCOTIA PACIFIC COMPANY LLC

 

 

By: /s/Gary L. Clark

Name:  Gary L. Clark

Title: VP Finance & CFO

 



 



 


--------------------------------------------------------------------------------



 

 

Schedule A

 

AEGON USA Investment Management, LLC

 

Beal Portfolio Management

 

Capital Research and Management Company

 

Credit Suisse First Boston

 

Delaware Investments

 

Genworth Financial, Inc.

 

Ohio National Life Insurance Company

 

 

CTDOCS/1623152.2

 

 

 